Conviction is for swindling in an amount less than five dollars by use of an alleged worthless check, and punishment assessed was a fine of twenty-five dollars.
The prosecution originated in the Justice Court, Precinct No. 4 of Hall County, Texas. From a conviction in said court accused appealed to the County Court of said County where he was again convicted and a fine of $25.00 there assessed.
Article 53, C. C. P. provides as follows: "The Court of Criminal Appeals shall have appellate jurisdiction co-extensive with the limits of the State in all criminal cases. This article shall not be so construed as to embrace any case which has been appealed from any inferior court to the county court or county court at law, in which the fine imposed by the county court or county court at law shall not exceed one hundred dollars." Annotated under said article in Vol. 1, Vernon's Ann. C. C. P. of Texas, and under Section 409, Branch's Ann. P. C. of Texas, and Section 15, p. 30, Vol. 4, Tex. Jur., will be found innumerable cases holding that this court has no jurisdiction to review a judgment of conviction in the county court where the fine assessed is less than $100.00 if the case is one which has been appealed to the county court from a justice or corporation court.
The appeal is dismissed.